Citation Nr: 1425038	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-11 809	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased evaluation for the Veteran's service connected right knee disability, currently evaluated as 10 percent disabling.

2. Entitlement to service connection for a rotator cuff tear of the right shoulder with degenerative arthritis of the acromioclavicular joint and glenohumeral joints.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran had more than 30 years of service with the National Guard, and had three periods of active duty, from September 1970 to March 1972, from July 1991 to January 1992, and from October 2004 to January 2006.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  The Board notes that the Veteran indicated during that hearing that he was no longer represented by his former attorney, and that was confirmed by a letter from the Veteran's former representative in April 2014.  As such, the Veteran is currently without representation.

The issue of entitlement to an increased rating for the Veteran's service connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim of service connection for a rotator cuff tear of the right shoulder was previously denied in an unappealed rating decision dated April 2007.

2. The evidence received since that rating decision is new evidence that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a rotator cuff tear of the right shoulder, and raises a reasonable possibility of substantiating the claim.

3. Resolving all doubt in favor of the Veteran, the evidence is at least in equipoise as to the question of whether the Veteran's rotator cuff tear of the right shoulder is related to service.





CONCLUSIONS OF LAW

1. The April 2007 rating decision which denied entitlement to service connection for a rotator cuff tear of the right shoulder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Evidence received since the final determination denying the Veteran's claim of entitlement to service connection for a rotator cuff tear of the right shoulder is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2013).

3. Resolving all doubt in favor of the Veteran, his rotator cuff tear of the right shoulder is etiologically related to his service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's physical and actual claims file in adjudication of this claim.

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Furthermore, in light of the fully favorable decision below as to the Veteran's claim of entitlement to a right shoulder disability, and the remand of the Veteran's right knee increased rating claim, the Board finds that any error in complying with VCAA would be harmless.

The Veteran's claim of entitlement to reopen a claim for a rotator cuff tear of the right shoulder was previously finally decided in an April 2007 RO decision, as the RO found that the veteran's rotator cuff tear of the right shoulder preexisted service.  The RO sent notice of this decision to the Veteran at his last address of record.  The Veteran did not appeal this decision.  Therefore, it is final. 38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The Veteran submitted an application to reopen this claim in July 2008.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this case, the Board finds new and material evidence has been submitted, specifically the Veteran's statements during his hearing testimony before the Board in April 2014, regarding how this disability is related to service.   As this evidence is both new and material, the Veteran's claim is therefore reopened, and service connection for this disability will be discussed in detail below.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Unfortunately, the Veteran's medical records from his last period of service, from October 2004 to January 2006, have not been associated with the Veteran's claims file.  A formal finding of unavailability of these records was made in October 2006.  The Board realizes in cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this Veteran's claim was undertaken with this duty in mind.

In this regard, the Board finds most probative the only medical record available from that period of the Veteran's service, specifically, a November 2005 Statement of Medical Examination and Duty Status.  This personnel form clearly indicates that the Veteran sustained a right shoulder rotator cuff tear in service, in the line of duty, while lifting heavy gear and equipment, and throwing it into the back of a truck.  In the absence of any other medical records from the time period, the Board finds this very conclusive evidence that the Veteran did tear his right shoulder rotator cuff in service.

At the Veteran's videoconference hearing in August 2013, the Veteran described injuring his shoulder in service.  The Board finds this testimony to be consistent with the terms of his service.

The Board acknowledges that the Veteran reported in January 2006, during private treatment, first injuring his right shoulder while in the Army Guard in 1984, and that he continued to have problems with it.  The Board also notes a September 2006 report of VA examination, in which the Veteran reported that he had right shoulder problems since 2002, prior to his most recent period of active service, which became worse on active duty.  The Board finds, however, that these vague reports, unaccompanied by physical examination findings, do not constitute a "noting" of a preexisting condition for 38 U.S.C.A. § 1111 purposes.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111 ); see also See Paulson v. Brown, 7 Vet. App. 466, 470   (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  For this reason, and as the evidence does not otherwise clearly and unmistakably establish the existence of a preexisting disability, the presumption of soundness applies.  

The Board notes that the Veteran has been consistent in reporting that he injured his right shoulder in service, and such injury is documented in his service records.  The report of a September 2006 VA examination confirms a post-service diagnosis of rotator cuff tear with degenerative arthritis of the acromioclavicular joint and glenohumeral joints.  While the Board does not doubt that the Veteran may have had some preexisting pain in the shoulder, the Board is of the opinion, considering the Veteran's statements of record and his hearing testimony, as well as the November 2005 report of medical examination and duty status, and mindful of the fact that the Veteran's service treatment records from this period are missing, that the evidence is at least in equipoise as to the question of whether the Veteran current right shoulder disabilities are related to the in-service right rotator cuff tear.  As such, the Board finds that it should resolve all doubt in favor of the Veteran, and service connection is therefore warranted for the residuals of a rotator cuff tear of the right shoulder with degenerative arthritis of the acromioclavicular joint and glenohumeral joints.
.

ORDER

Entitlement to service connection for the residuals of a rotator cuff tear of the right shoulder with degenerative arthritis of the acromioclavicular joint and glenohumeral joints is granted.


REMAND

As to the Veteran's service connected right knee disability, the Board regrets that further development is warranted.  Specifically, the Board notes that the Veteran indicated in his videoconference hearing testimony in April 2014 that he felt his disability had increased in severity since his last VA examination.  As such, the Board finds that it must remand this issue in order that the Veteran may be provided with another VA examination that adequately assess his current level of right knee disability.

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any right knee disability.  After obtaining any required releases, please associate all identified relevant records with the Veteran's claims folder.  

If any requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2. After completion of the above requested development, and any other development deemed warranted by the record, schedule the Veteran for a VA examination for his service connected right knee disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

All indicated tests should be performed and all findings should be reported in detail.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also determine if there is lateral instability or recurrent subluxation that is slight, moderate or severe.  In addition, the examiner should determine if the Veteran's knee locks and if so, the frequency of the locking. 

3. The RO should then readjudicate this claim.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


